Citation Nr: 1706248	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  06-29 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to October 16, 2013, for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1994 to August 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  An April 2015 rating decision granted an increased 40 percent rating effective from October 16, 2013.  In September 2013, the Board denied the claim for an increased rating for degenerative disc disease of the low back with loss of motion in excess of 20 percent prior to October 16, 2013, and in excess of 40 percent as of October 16, 2013.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In response, the Court issued a September 2016 Joint Motion for Partial Remand and a concurrent Order, remanding the Veteran's claim to the Board only as to the increased rating claim prior to October 16, 2013.

The issues of entitlement to ratings in excess of 20 percent for radiculopathy of the right and left lower extremities were referred for adjudication to the Agency of Original Jurisdiction (AOJ) in May 2013.  VA correspondence dated September 2015 noted the Veteran's claim had been received, but no additional or specific information was provided and the available record includes no new claims.  There is no indication of any subsequent action as to either of those matters.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Degenerative disc disease of the low back with loss of motion prior to April 13, 2006 was manifested by thoracolumbar spine forward flexion greater than 30 degrees and combined range of motion greater than 120 degrees.

2.  As of April 13, 2006, the evidence of record shows that degenerative disc disease of the low back with loss of motion has been characterized by thoracolumbar spine forward flexion of 30 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 percent for degenerative disc disease of the low back with loss of motion prior to April 13, 2006, have not been met.  30 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.10, 4.40, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for an increased rating of 40 percent, but not higher, for degenerative disc disease of the low back with loss of motion as of April 13, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in October 2004. 

Once service connection is granted, the claim is substantiated and additional notice is not required for initial rating claims.  Any defect in the notice is not prejudicial.  Hartman v. Nicholson; 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with regard to the increased rating issue as it is a disagreement with the initial rating following the establishment of service connection.

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations, VA and private health records, and Social Security Administration (SSA) records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Veteran has been provided with multiple VA examinations, most recently in October 2013.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to rating claims involving the musculoskeletal system, a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2016).  The factors of disability reside in reductions of normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2016).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).

The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), unfavorable or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242).  Degenerative arthritis of the spine can also be rated using Diagnostic Code 5003.  38 C.F.R. § 4.71a (2016).

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a (2016).

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2016).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note (2) (2016).  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4) (2016).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3) (2016).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2016).

Disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  The rater is to round each range of motion measurement to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2016). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).

If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (2) (2016).

The present claim for an increased rating arises from service connection for chronic and recurrent low back strain that was originally granted in an April 2001 rating decision.  The Veteran's claim for an increased rating was received in January 2004.  

Prior to April 13, 2006

A January 2004 report of a magnetic resonance imaging (MRI) scan of the lumbar spine diagnosed degenerative osteoarthritic changes involving the lumbosacral spine.  Degenerative changes involving disc material at L3-L4, L4-L5, and L5-S1 interspaces, and minimal central bulging at L5-S1 were noted.  There was no herniation of the nucleus pulposus, and no significant spinal canal stenosis or neural foraminal stenosis. 

In an April 2004 statement, the Veteran reported that he experienced constant back pain which made it almost impossible for him to maintain fulltime employment involving any kind of physical labor.  He estimated the pain as ten or more on a ten point scale and stated sitting or standing for long periods of time was extremely painful.  He stated he experienced difficulty sleeping due to pain and that he had trouble walking and attempting to jog.

On VA examination in April 2004 the Veteran complained of constant back pain, described as an ache with recurrent sharp burning, pinching pain, and spasms.  He estimated the pain as nine on a ten point scale, and experienced flare-ups twice a month lasting twelve hours.  The Veteran rated the flare-ups as ten on a ten point scale.  During flare-ups, the Veteran reported spasms, numbness and pain down the legs from the posterior thigh to the knee, with weakness to the back and legs.  The examiner noted normal gait and posture with apparent spasm in the right paravertebral muscles.  The muscle spasm was not severe enough to result in abnormal gait or abnormal spinal contour.  Examination of the lumbar spine found forward flexion to 45 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  Flexion and extension were limited due to pain and there was discomfort with lateral flexion and rotation.  On repetitive use testing there was moderate loss of motion and function secondary to pain.  Sensation was intact.  Muscle bulk, tone, and strength were normal with no evidence of atrophy.  Deep tendon reflexes were symmetrical and 1/3 in the patellar tendons and 2/4 in the Achilles tendons.  Straight leg and Lasegue's sign tests were negative.  The diagnoses included degenerative osteoarthritis and disc disease of the thoracic and lumbar spines, bilateral sciatica, and recurrent lumbar spasms.

An August 2004 rating decision granted an increased 20 percent rating for degenerative disc disease of the lumbar spine under the criteria for Diagnostic Code 5243, effective January 15, 2004.

July 2005 VA treatment records showed no indication of muscle spasm or scoliosis in the back. The Veteran had normal gait, and was somewhat protective of the back.  He complained of only slight tenderness with palpation over the lumbar spine in the paravertebral lumbar muscles.  The Veteran was able to walk on heels and toes.  His knee and ankle reflexes were good and equal.  He had equal and normal pinprick sensation throughout thighs, legs, and feet.  The Veteran was able to raise his legs bilaterally to 70 degrees before complaining of mild low back discomfort.  

December 2005 VA treatment records show full active range of motion of the back on extension, flexion, sideways bending, and rotation.  Strength was 5/5 for all extremities.  The examiner opined that imaging and work-up did not show any anatomical reason for the level of low back pain the Veteran reported.  It was the examiner's opinion that anxiety was definitely contributing to his ability to deal with the discomfort.  A March 2006 report noted normal motor and sensory nerve conduction studies in the legs. 

On review of all the evidence of record, both lay and medical, the Board finds that a rating in excess of 20 percent prior to April 13, 2006 for degenerative disc disease with loss of motion is not warranted.  Prior to April 13, 2006, examinations show that the lumbar spine disability was manifested by thoracolumbar spine forward flexion greater than 30 degrees, with a combined range of motion greater than 120 degrees.  The Veteran's reports of pain and functional loss are adequately considered by the VA examination reports and findings of motion limitation.  There is no evidence of incapacitating episodes resulting from intervertebral disc syndrome, or of ankylosis of the entire thoracolumbar spine.  As the preponderance of the evidence is against the assignment of a rating in excess of 20 percent prior to April 13, 2006, the claim for an increased rating prior to April 13, 2006, is denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of April 13, 2006

At a VA examination on April 13, 2006, the Veteran complained of a constant aching low back pain estimated as a baseline of seven on a ten point scale.  He described an occasional pinching burning pain radiating down the legs, right more than left.  The Veteran's pain was worse upon sitting or standing for long periods of time.  The Veteran stated he had frequent flare-ups when he engaged in any physical activity, such as mowing or laundry.  When he had the flare-ups, the pain was at a nine on a ten point scale, and would not improve until he rested.  Flare-ups caused the Veteran additional limitation of motion.  The examiner noted he walked to the examination room very slowly with an entirely normal, symmetrical gait.  Range of motion tests found flexion to 30 degrees before the Veteran complained of pain.  On second testing, flexion was to 40 degrees.  Extension was to 20 degrees, and lateral flexion and rotation were to 20 degrees, bilaterally.  Straight leg raise testing was positive at 45 degrees, producing resistance and complaints of pain.  Neurological examination revealed deep tendon reflexes were present, but hypoactive.  Pathological reflexes were not identified.  Cremasteric reflexes were present.  Peripheral sensation appeared to be normal.  Calf circumference was equal and there was no evidence of spasm.  There was no tenderness of the spinous processes over the lumbosacral area and there were no non-organic signs.  The diagnoses included degenerative disc disease of the lumbar and lower thoracic spines and complaints of numbness and tingling of the feet with no definite evidence of radiculopathy.  The examiner noted the Veteran had a long history of low back pain complaints with multiple examinations recording range of motion that varied from examiner to examiner and motion that was significantly different upon compensation and pension examinations than clinical staff examinations. The examiner noted the accuracy of range of motion testing was difficult to assess, but concluded the present findings were compatible with the radiographic evidence. 

A July 2006 MRI scan report noted a small left paracentral disc protrusion at L5-S1 and a left paracentral annular tear with mild concentral disc bulge at L4-L5.  The disc bulge at L4-L5 and disc protrusion were not causing any spinal stenosis or nerve root entrapment.  Based on normal (partial) electromyography (EMG) and MRI findings, the examiner concluded there was no anatomical reason for the amount of pain the Veteran reported. 

On VA examination October 16, 2013, the Veteran complained of daily low back pain that was present upon waking and which got progressively worse during the day.  He did not report flare-ups that impacted the function of the thoracolumbar spine.  The examiner diagnosed lumbago and degenerative disc disease.  Range of motion of the lumbar spine revealed forward flexion to 20 degrees with objective evidence of pain at 15 degrees, extension to 20 degrees with objective evidence of pain at 15 degrees, right lateral flexion to 20 degrees with objective evidence of pain at 15 degrees, left lateral flexion to 25 degrees with objective evidence of pain at 15 degrees, right rotation to 30 degrees or greater with objective evidence of pain at that point, and left rotation to 30 degrees or greater with objective evidence of pain at that point.  Repetitive-use testing revealed forward flexion to 35 degrees, extension to 20 degrees, right lateral flexion to 25 degrees, left lateral flexion to 25 degrees, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  There was functional loss and/or functional impairment due to less movement than normal, weakened movement, excess fatigability, pain on movement, and disturbance of locomotion.  There was mild to moderate tenderness over the sacro-iliac joints and discomfort to palpation of the right paravertebral musculature from T12 to L4.  Muscle strength was 4/5 to hip flexion, knee extension, and ankle plantar flexion, bilaterally, and 5/5 to ankle dorsiflexion and great toe extension, bilaterally.  There was no evidence of muscle atrophy.  Deep tendon reflexes were 1+, hypoactive, to the knees and ankles.  Sensation to light touch was normal.  Straight leg raise testing was positive, bilaterally.  There was no evidence of pedicular pain, but other signs or symptoms of radiculopathy were reported as intermittent symptoms two to three times per month lasting all day.  The severity of radiculopathy was found to be mild, bilaterally. 

The examiner noted the Veteran did not have intervertebral disc syndrome.  Arthritis of the thoracolumbar spine was documented by X-ray studies dated in September 2009 and October 2013.  It was noted that the thoracolumbar spine condition impacted the ability to work due to an inability to tolerate sitting for more than 30 minutes without moving and walking more than 300 feet before stopping to recover.  He was limited to bending over to pick up objects weighing no more than ten pounds.  The Veteran walked normally, sat in a chair without complaint or apparent distress, moved to the examination couch without assistance, and showed no back protective measures when lying down.  During the range of motion examination the Veteran did not make any notable effort to extend range beyond that attained with onset of pain.  The examiner stated that attention was drawn to the small range of motion achieved throughout and in all directions and to the minimal changes shown on X-ray studies and lack of progression over time. 

VA treatment records dated in June 2014 noted the Veteran had recently been involved in a motor vehicle accident when his vehicle was rear-ended and that he reported complaints including low back pain.  The Veteran denied numbness, tingling, or weakness in the legs.  There was diffuse pain over the lumbar spine and bilateral paravertebral musculature.  There was good strength to all lower extremity muscles and strength was equal, bilaterally.  Toe and heel walking were normal and straight leg signs were negative.  The diagnoses included low back pain/strain, status post motor vehicle accident.

Based on the evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that degenerative disc disease of the low back with loss of motion has more nearly approximated the criteria for a rating of 40 percent, but not higher, as of April 13, 2006, but not earlier.  The lumbar spine disability is manifested by thoracolumbar spine forward flexion of less than 30 degrees.  The examination findings are indicative of a more severe spine disability, including as a result of flare-ups and functional loss limiting the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  There is no objective evidence of unfavorable ankylosis of the entire cervical spine, and therefore a rating in excess of 40 percent is not warranted as of April 13, 2006.  The findings of ranges of motion of the thoracolumbar spine are persuasive evidence against a finding of ankylosis.  In addition, there is no objective evidence of incapacitating episodes resulting from intervertebral disc, therefore a higher rating under the IVDS formula is not proper.

Other Considerations

The Board notes that the service connection is separately established for lower extremity radiculopathy and that those matters are not presently on appeal. 

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's service-connected disability is found to be adequately rated under the available schedular criteria, and the objective findings of impairment are well documented.  The evidence in this case is not indicative of a marked interference with employment as a result of any specific service-connected disability or disabilities.  There is no evidence of other related factors such as frequent periods of hospitalization due to service-connected disability.  Therefore, the Board finds that referral to the Chief Benefits Director of VA's Compensation and Pension Service, is not warranted.  38 C.F.R. § 3.321 (2016), Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the Board finds that a rating of 40 percent, but not higher, is warranted for degenerative disc disease of the low back with loss of motion as of April 13, 2006, but not earlier.  However, the preponderance of the evidence is against the assignment of a higher rating in excess of 20 percent for degenerative disc disease of the low back with loss of motion prior to April 13, 2006.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016). Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDERS

Entitlement to a rating in excess of 20 percent prior to April 13, 2006, for degenerative disc disease of the low back with loss of motion is denied.

Entitlement to a rating of 40 percent, but not higher, as of April 13, 2006, but not earlier, for degenerative disc disease of the low back with loss of motion is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


